DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given by Danny Osborne (REG. No. 76,575) on 03/03/2021.
Listing of Claims:
	(Previously Presented) A computer-implemented method, comprising:
identifying a hierarchy of an aggregation service, the hierarchy comprising a plurality of agent nodes, a respective agent node being associated with at least one host computer through the hierarchy, wherein hardware of the aggregation service is represented as child hosts of leaf agent nodes;
receiving a host registration message comprising hardware resource information for a host computer; 
assigning the host computer as a child host of a leaf agent node to execute resource consumers associated with the leaf software agent node and parent software agent nodes of the leaf software agent node within the hierarchy, wherein the host computer is assigned based on: the hardware resource information of the host registration message indicating compliance with a requirement that the host computer must have access to at least one hardware resource accessible to an existing child host of the leaf agent node; and
executing, on the host computer, a resource consumer associated with the leaf agent node.

2. 	(Previously Presented) The computer-implemented method of claim 1, wherein the respective agent node monitors availability of at least one child agent node of the respective agent node and transmits availability data to a management node of the aggregation service.

3. 	(Previously Presented) The computer-implemented method of claim 1, further comprising:
determining that the existing child host is unavailable, wherein the existing child host is assigned to the leaf agent node and a parent agent node of the leaf agent node; 
assigning the host computer to the parent agent node; and
executing, on the host computer, a second resource consumer associated with the parent agent node. 

4. 	(Previously Presented) The computer-implemented method of claim 1, wherein the aggregation service places resource consumers on the respective agent node based on the hierarchy.

5. 	(Previously Presented) The computer-implemented method of claim 1, further comprising:
determining that a particular agent node of the hierarchy is unavailable;
assigning the host computer to a role of the particular agent node based on the particular agent node being a parent agent node of the leaf agent node.


determining that a root agent node in the hierarchy is unavailable; and
assigning the host computer to a role of the root agent node.

7. 	(Previously Presented) The computer-implemented method of claim 1, wherein a respective host computer of the at least one host computer is a child of at least one leaf agent node of the hierarchy. 

8. 	(Currently Amended) A non-transitory computer-readable storage medium comprising executable instructions, wherein the instructions, when executed by one or more processor, cause at least one computing device to at least:
identify a hierarchy of an aggregation service, the hierarchy comprising a plurality of agent nodes, a respective agent node being associated with at least one host computer through the hierarchy, wherein hardware of the aggregation service is represented as child hosts of leaf agent nodes;
receive a host registration message comprising hardware resource information for a host computer; 
assign the host computer as a child host of a leaf agent node to execute resource consumers associated with the leaf agent node and parent agent nodes of the leaf agent node within the hierarchy, wherein the host computer is assigned based on: the hardware resource information of the host registration message indicating compliance with a requirement that the host computer must have access to at least one hardware resource accessible to an existing child host of the leaf agent node; and


9. 	(Previously Presented) The non-transitory computer-readable storage medium of claim 8, wherein the respective agent node monitors availability of at least one child agent node of the respective agent node and transmits availability data to a management node of the aggregation service.

10. 	(Previously Presented) The non-transitory computer-readable storage medium of claim 8, wherein the instructions, when executed by the one or more processor, cause the at least one computing device to at least: 
determine that the existing child host is unavailable, wherein the existing child host is assigned to the leaf agent node and a parent agent node of the leaf agent node; 
assign the host computer to a role of the parent agent node; and
execute, on the host computer, a second resource consumer associated with the parent agent node. 

11. 	(Previously Presented) The non-transitory computer-readable storage medium of claim 10, wherein the aggregation service places resource consumers on the respective agent node based on the hierarchy.

		12. 	(Previously Presented) The non-transitory computer-readable storage medium of claim 8, wherein the instructions, when executed by the one or more processor, cause the at least one computing device to at least: 
determine that a particular agent node of the hierarchy is unavailable;


		13. 	(Previously Presented) The non-transitory computer-readable storage medium of claim 8, wherein the instructions, when executed by the one or more processor, cause the at least one computing device to at least: 
determine that a root agent node in the hierarchy is unavailable; and
assign the host computer to a role of the root agent node.

		14. 	(Previously Presented) The non-transitory computer-readable storage medium of claim 8, wherein a respective host computer of the at least one host computer is a child of at least one leaf agent node of the hierarchy. 

15. 	(Previously Presented) A system, comprising:
	at least one processor; and
	at least one memory comprising executable instructions, wherein the instructions, when executed by the processor, cause at least one computing device to at least:
identify a hierarchy of an aggregation service, the hierarchy comprising a plurality of agent nodes, a respective agent node being associated with at least one host computer of the aggregation service;
receive a host registration message comprising hardware resource information for a host computer; 
assign the host computer as a child host of a leaf agent node within the hierarchy, wherein the host computer is assigned based on: the hardware resource 
execute, on the host computer, a resource consumer associated with the leaf agent node.

16. 	(Previously Presented) The system of claim 15, wherein the respective agent node monitors availability of at least one child agent node of the respective agent node and transmits availability data to a management node of the aggregation service.

17. 	(Previously Presented) The system of claim 15, wherein the instructions, when executed by the one or more processor, cause the at least one computing device to at least: 
determine that the existing child host is unavailable, wherein the existing child host is assigned to the leaf agent node and a parent agent node of the leaf agent node; 
assign the host computer to a role of the parent agent node; and
execute, on the host computer, a second resource consumer associated with the parent agent node. 

18. 	(Previously Presented) The system of claim 17, wherein the aggregation service places resource consumers on the respective agent node based on the hierarchy.

		19. 	(Previously Presented) The system of claim 15, wherein the instructions, when executed by the one or more processor, cause the at least one computing device to at least: 
determine that a particular agent node of the hierarchy is unavailable;


		20. 	(Previously Presented) The system of claim 15, wherein a respective host computer of the at least one host computer is a child of at least one leaf agent node of the hierarchy. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claim limitations presented today, together when taken as a whole and claimed, are found to be novel and not obvious. Claims 1 - 20 are allowed.
The closest prior art of record, O’Neal (U.S. Patent Publication No. 2008/0063003) and Archer et al. (US Patent Application Publication No. 2015/0312326), and none of the prior art of record discloses or suggests, alone or in combination, a computer-implemented method, comprising: identifying a hierarchy of an aggregation service, the hierarchy comprising a plurality of agent nodes, a respective agent node being associated with at least one host computer through the hierarchy, wherein hardware of the aggregation service is represented as child hosts of leaf agent nodes; receiving a host registration message comprising hardware resource information for a host computer; assigning the host computer as a child host of a leaf agent node to execute resource consumers associated with the leaf software agent node and parent software agent nodes of the leaf software agent node within the hierarchy, wherein the host computer is assigned based on: the hardware resource information of the host registration message indicating compliance with a requirement that the host computer must have access to at least one hardware resource accessible to an existing child host of the leaf agent node; and executing, on the host computer, a resource consumer associated with the leaf agent node. Therefore, the claimed subject matter disclosed in the independent claim as a whole is not taught or suggested by the prior art of record.


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN KHAN whose telephone number is (313) 446-6574. The examiner can normally be reached on MONDAY - THURSDAY: 8AM-6PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on (571) 272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 - If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H. A. K./
Examiner, Art Unit 2456
/PHILIP J CHEA/ Supervisory Patent Examiner, Art Unit 2456